Citation Nr: 0914132	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hip disability, 
to include as secondary to residuals of left ilium 
fibrosarcoma excision.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1964 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Waco, Texas regional office (RO) of the Department of 
Veterans Affairs (VA) denying the Veteran's left hip 
traumatic arthritis service connection claim, among other 
claims.

In April 2008, the Veteran withdrew his diabetes service 
connection claim, as well as his left ilium scar increased 
rating claim.  Only the Veteran's left hip condition service 
connection claim is therefore before the Board for its 
consideration.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a personal hearing in April 2008.  A transcript 
of that hearing has been associated with the claims folder.

The medical evidence suggests that the Veteran's left hip 
pain may be related to his service-connected back disability.  
The Board will treat that as an informal claim for an 
increased rating for his back disability and that issue is 
referred to the RO for appropriate development and 
adjudication.

This matter was remanded for additional development in the 
Board's October 2008 decision.


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate this claim has been completed.

2.  The Veteran does not currently suffer from a left hip 
disability, nor is there a nexus between any such disability 
and an in-service disease or injury.

CONCLUSION OF LAW

The criteria for service connection for a left hip condition 
have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with an August 2004 letter in which 
the RO notified him of what evidence was required to 
substantiate his left hip disability service connection 
claim, among other claims.  This letter told him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the 
Veteran in obtaining this evidence.  Finally, this letter 
notified the Veteran that he should submit any relevant 
evidence in his possession.  This letter met the duty to 
notify the Veteran in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a Veteran.  The 
second and third elements of Dingess notice were provided in 
the August 2004 letter.  However, the remaining Dingess 
requirements were not satisfied until a March 2006 letter.  
The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  This error was "cured" because 
the claim was readjudicated in the January 2008 Supplemental 
Statement of the Case (SSOC) after proper notice was given in 
March 2006.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Because the Veteran's left hip disability service connection 
claim is being denied and no rating or effective date is 
being assigned, he has suffered no prejudice from the 
deficiency with regard to these elements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  His service treatment records and VA treatment 
records have been obtained.  He has been afforded a VA 
orthopedic examination and a sufficient medical opinion has 
been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claim.  
Service Connection

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.303 (2008). Service connection for 
certain chronic disorders, such as arthritis, may be 
established based on a legal "presumption" by showing that 
the disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 
(2008). Service connection may also be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 
See 38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury." 38 C.F.R. § 
3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases such as arthritis shown in service, or 
within the presumptive period after service, so as to permit 
a finding of service connection, subsequent manifestation of 
the same chronic disease at any later date, however remote, 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu v. Derwinski, 2 Vet. App.  at 494-95 
(a lay person may provide eyewitness account of medical 
symptoms). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Left Hip Disability

The Veteran's September 1964 entrance and May 1967 discharge 
examinations were negative for any relevant abnormalities.  
He denied experiencing arthritis, or a bone or joint 
deformity, on his June 1967 Report of Medical History.  His 
remaining service treatment records were negative for any 
complaints, treatments or diagnoses of any hip condition.

A May 1998 VA left hip X-ray found an osteochondroma in the 
left iliac wing, with the hip joint "within normal limits."  
A bullet fragment in the soft tissues of the proximal left 
thigh was also noted.  Left hip pain was noted in a May 1998 
VA orthopedic examination.

A large osteophyte that arose from the left celiac wing, 
"probably representing an exostosis," was noted in an 
October 1999 VA hip X-ray.  

The Veteran complained of bilateral hip pain in a May 2004 VA 
treatment note and an assessment of hip pain was made.  A May 
2004 VA bilateral hip X-ray revealed that both hips were 
"within normal limits."  

Complaints of left hip pain were noted in a February 2008 VA 
treatment note.

At his April 2008 hearing, the Veteran testified that he 
noticed a lump on his hip within a month after being 
discharged from service. This lump was removed in June 1967 
and he reports suffering from increasing hip pain since that 
time.  He testified that there were spurs and sharp points on 
his left hip as a result of the lump removal, and that he 
believed this was the cause of his current hip pain.

A December 2008 VA orthopedic examination reflected the 
Veteran's complaints of aching pain in his left leg when 
standing, ambulating, taking the stairs, rising from a seated 
position or standing in place.  He reported some relief with 
Naprosyn, aspirin and hydrocodone.  Physical examination 
revealed tenderness along the anterior left iliac crest.  An 
accompanying left hip X-ray revealed no evidence of 
degenerative joint disease or "other pathology."  Following 
this examination and a review of the Veteran's claims folder, 
the examiner opined that the Veteran's left hip pain was not 
related to his service-connected left ilium fibrosarcoma or 
otherwise related to an in-service disease or injury.  The 
examiner noted that the Veteran's complaints of left hip pain 
may be related to his lower back condition and were 
attributable to a radiating type of pain into the left 
buttock and lateral pelvic region.

The Veteran does not suffer from a current left hip 
disability.  No competent medical professional has diagnosed 
the Veteran as suffering from any left hip disability, and 
the December 2008 VA orthopedic examiner did not note any 
such condition.  Although the absence of a diagnosis does not 
mean that the Veteran does not experience left hip pain, the 
presence of pain alone does not constitute a diagnosed left 
hip disability.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001) (pain is not a separate disability for 
VA disability compensation purposes).  

In addition, no medical evidence has linked the Veteran's 
current left hip pain complaints to an in-service disease or 
injury.  The VA examiner then opined that that the Veteran's 
left hip pain was less likely than not related to his service 
or his service-connection injury, and identified it as being 
related to his lower back condition.  Although the Veteran 
claimed to have been suffering from left hip pain since June 
1967, the contemporaneous record contains no evidence of such 
complaints until more than 35 years after service.  There is 
no evidence that arthritis was diagnosed within one year of 
discharge such that arthritis could be presumed to be related 
to service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Veteran contends that he suffers from left hip pain as a 
result of his left ileum fibrosarcoma excision, however, as a 
lay person, he is not qualified to express a competent 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Based on the lack of a diagnosed left hip disability, as well 
as a lack of evidence supporting a nexus between any such 
diagnosed disability and service, the Board finds that a 
preponderance of the evidence is against the Veteran's claim.  
Reasonable doubt therefore does not arise, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a left hip disability, 
to include as secondary to residuals of left ilium 
fibrosarcoma excision is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


